DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I (claims 1-7) in the reply filed on 4/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kutyavin et al. US 20100143898.
Kutyavin et al. discloses certain examples of immobilization of oligonucleotide components or amplicons of the invention during PCR or detection reactions. In FIG. 19 Panel A shows wherein a cleavage enhancer in 5'-nuclease assay is coupled to a solid support. Panel B illustrates the method shown in FIG. 7 wherein a reverse (conventional) oligonucleotide primer is coupled by its 5'-end to a solid support. Panel C shows an immobilized probe in a 3'-nuclease method of the invention which is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US 20040161749 in view of Kutyavin et al. US 20100143898 in further view of Cherkasov et al. US 20100304368.
Hall et al. discloses a composition comprising: a) a solid support, b) a lipophilic moiety attached to said solid support, and c) an oligonucleotide comprising a 3' end and a 5' end, wherein said 3' end is attached to said lipophilic moiety, and wherein said linkers, a cholesterol moiety, a cholesteryl moiety, cholic acid, a thioether, a thiocholesterol, an aliphatic chain, a phospholipid, a polyamine chain, a polyethylene glycol chain, adamantane acetic acid, a palmityl moiety, an octadecylamine moiety and a hexylamino-carbonyl-oxycholesterol moiety. Which is viewed to be inclusive of instant claim 2. 
With regards to claim 4, Hall et al teaches a composition comprising: a) a solid support, b) a lipophilic moiety attached to said solid support, and c) an oligonucleotide comprising a 3' end and a 5' end, wherein said 3' end is attached to said lipophilic moiety, and then said oligonucleotide is configured to be cleaved by structure-specific enzymes in a first invasive cleavage reaction such that a fragment is generated, wherein said fragment is configured to participate in a second invasive cleavage reaction in order to generate a detectable signal.(See claim 7)  
However Hall et al. does not disclose that the 5’ end of the oligonucleotide is coupled to the solid support. 
Kutyavin et al. discloses certain examples of immobilization of oligonucleotide components or amplicons of the invention during PCR or detection reactions. In FIG. 19 
Kutyavin et al. teaches that in certain embodiments at least one of the reaction components such as, e.g. oligonucleotide primer, oligonucleotide probe, cleavage enhancer or modified amplicon is immobilized on solid support at amplifying or detecting stages or both. Examples of immobilization are shown in FIG. 19. A biological material is "immobilized" to a solid support when it is associated with the solid support through a non-random chemical or physical interaction. The immobilization or attachment may be through a covalent bond using specialty spacer molecule or linker group. However, the immobilization need not be covalent or permanent. [0110]. Which implies that the attachment can be permanent inherently irreversible. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the 5’-end or 3’-end of an oligonucleotide to a solid support. This is merely a conventional nucleic acid manipulation and  one of ordinary skill in the art would have been motivated to modify 
With regards to claim 6, Cherkasov et al. discloses a method for synthesizing an oligonucleotide comprising: exposing an oligonucleotide attached to a solid support to a nucleotide analog in the presence of a nucleotidyl transferases enzyme, wherein the nucleotide analog comprises a nucleotide coupled by a cleavable linker. [0133]; [0141]; [0184]; [0192]; [610]. Therefore considering a composition comprising an oligonucleotide and a solid support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a poly-U tract as a sequence specific cleavable element, wherein multiple types of polymerases can be used depending on the substrate. [0133]-[0138]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	22 April 2021